713 N.W.2d 253 (2006)
474 Mich. 1066
Tonya LOMAX, Plaintiff-Appellee,
v.
DELTA TUBE & FABRICATING CORPORATION, and Travelers Insurance Company, Defendants-Appellants, and
J.C. Penney Company, Inc., Liberty Mutual Fire Insurance Company, Marelco Power Systems, Inc., Fidelity & Guaranty Insurance Company, Entech Personnel Services, Inc., American Compensation Insurance Company, and Video Castle, Defendants-Appellees.
Docket No. 128476. COA No. 258744.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of November 2, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously. The motion for leave to file brief amicus curiae is GRANTED.